— Judgment, Supreme Court, Bronx County (Mercorella, J.), entered on January 27, 1981, unanimously modified, on the law and the facts, to the extent of reversing the judgment in favor of plaintiff Anna Miaño and a new trial ordered on the issue of damages awarded to said plaintiff, unless plaintiff Anna Miaño, within 20 days after service upon her of a copy of the order to be entered herein, with notice of entry, serves and files in the office of the clerk of the trial court a written stipulation consenting to reduce the verdict in her favor to $10,000 and to the entry of an amended judgment in accordance therewith. If plaintiff Anna Miaño so stipulates, the judgment, as so amended and reduced, is affirmed, without costs and without disbursements. After review of the record, the damages appear to us to be excessive to the extent indicated. Concur — Kupferman, J. P., Sullivan, Markewich and Asch, JJ.